IN THE SUPREME COURT OF THE STATE OF DELAWARE

    BRUCE PORTER,1                              §
                                                §   No. 61, 2022
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. CN19-04055
    ROSIE TOWNSEND,                             §   Petition No. 20-13074
                                                §
          Respondent,                           §
          Appellee.                             §

                                 Submitted: March 15, 2022
                                 Decided: March 28, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)    On February 25, 2022, the appellant, Bruce Porter, filed a notice of

appeal from a Family Court order, dated and docketed on December 13, 2021,

resolving several matters ancillary to the parties’ divorce. A timely notice of appeal

was due in this Court by January 12, 2022.2 The Senior Court Clerk issued a notice

directing Porter to show cause why this appeal should not be dismissed as untimely



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Supr. Ct. R. 6(a)(i).
filed. In his response to the notice to show cause, Porter states that he was unable to

file a timely notice of appeal because he contracted COVID-19 and is in very poor

health.

       (2)    Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period in order to be effective.4 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements.5 Unless an appellant can demonstrate that the failure to

file a timely notice of appeal is attributable to court-related personnel, an untimely

appeal cannot be considered.6

       (3)    Porter does not contend, and the record does not reflect, that his failure

to file a timely appeal in this case is attributable to court-related personnel. This

appeal must therefore be dismissed.7




3
  Carr v. State, 554 A.2d 778, 779 (Del.1989).
4
  Supr. Ct. R. 10(a).
5
  Ward v. Taylor, 2019 WL 4784943, at *1 (Del. Sept. 30, 2019); Smith v. State, 47 A.3d 481, 486-
87 (Del. 2012).
6
  Ward, 2019 WL 4784943, at *1; Bey v. State, 402 A.2d 362, 363 (Del. 1979).
7
  See, e.g., Washington v. Div. of Fam. Servs., 2011 WL 6201770, at *1 (Del. Dec. 13, 2011)
(dismissing untimely appeal where the appellant said she had been in ill health but had not shown
that her failure to file a timely notice of appeal was attributable to court-related personnel).

                                               2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:


                                              /s/ Tamika R. Montgomery-Reeves
                                                          Justice




                                       3